Motion for reargument or, in the alternative, leave to appeal to the Court of Appeals is granted to the extent that, upon reargument, the memorandum and order entered February 11, 2016 (136 AD3d 1406) is amended by deleting the second sentence of the third paragraph of the memorandum and substituting the following sentence: “Here, Hardcore’s owner conceded at her deposition that she had ‘no evidence’ that any of the statements in the press release were false and that the tattoo artist may have made the statements attributed to him in order to expand his client base, thereby essentially conceding that plaintiffs could not establish a prima facie case of defamation.”
Present — Peradotto, J.P., Carni, Lindley and DeJoseph, JJ.